United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1992
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Marlin Lynn Brown,                      *
                                        *       [PUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 6, 2005
                                Filed: May 24, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Following a trial, a jury convicted Marlin Lynn Brown (Brown) of (1) robbing
a bank and assaulting and putting in jeopardy the life of another by using a dangerous
weapon, in violation of 18 U.S.C. § 2113(a), (d) (Count 1); (2) knowingly
brandishing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii) (Count 2); and (3) being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1), 924(e) (Count 3). The district court1 sentenced
Brown to concurrent prison terms of 262 months on Count 1 and 120 months on

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Count 3; a consecutive prison term of 84 months on Count 2; concurrent supervised
release terms of 5 years on Counts 1 and 3, and 3 years on Count 2; and victim
restitution totaling $3848. Brown appeals his convictions and the sentences imposed.
We affirm.

       For reversal, Brown (1) challenges the district court’s denial of his motion to
suppress evidence seized during a warrantless search of the residence of Brenda
Lewis (Lewis); (2) argues the trial evidence was insufficient to support his
convictions; (3) contends his trial counsel provided ineffective assistance; and (4)
raises sentencing issues.

      We agree with the district court that Brown did not have standing to challenge
the search of Lewis’s residence. There was no evidence Brown had a reasonable
expectation of privacy in Lewis’s residence, because he was not present during the
search, did not live at the residence, and did not have a key to the residence. See
United States v. Mendoza, 281 F.3d 712, 715 (8th Cir. 2002) (factors to examine in
determining reasonable expectation of privacy include whether individual had
possessory interest, whether individual could exclude others, and whether individual
had a key); United States v. Miner, 108 F.3d 967, 969 (8th Cir. 1997) (holding
defendant could not contest seizure of drug-filled sock from home of his drug-dealing
partner, as defendant had no legitimate expectation of privacy in home).

       As to his convictions, Brown contends the government failed to prove he was
the bank robber. Viewing the evidence in the light most favorable to the jury’s
verdict, and accepting all reasonable inferences drawn from the evidence that support
the jury’s verdict, United States v. Cook, 356 F.3d 913, 917 (8th Cir. 2004), we
conclude sufficient evidence supports the conviction, see United States v. Dabney,
367 F.3d 1040, 1042 (8th Cir. 2004) (noting “[w]e will reverse only if no reasonable
jury could have found [defendant] guilty”). Specifically, the jury could have
reasonably concluded Brown was the individual who robbed Eagle Bank based on the

                                         -2-
following evidence: (1) officers testified a tracking signal from a device that the bank
teller placed with the money in the robber’s white plastic bag led them to a man
present in Lewis’s neighborhood who then entered Lewis’s house; (2) two witnesses
in Lewis’s house that afternoon testified Brown entered Lewis’s residence, he
appeared to be “moving pretty fast” and was out of breath, and he entered the back
bedroom of the house and then left; (3) a firearm matching the description of that
used during the robbery, and clothing similar to what the robber had worn, were
found in the back bedroom; and (4) a fingerprint with an eleven-point match to
Brown’s right thumb print was found on the plastic bag containing the stolen money
and tracking device. The jury was entitled to disbelieve witness testimony that may
have been inconsistent with a finding that Brown was the robber, see United States
v. Cole, 380 F.3d 422, 425 (8th Cir. 2004) (“It is the task of the jury to evaluate the
credibility of witnesses.”), and eyewitness identification is not required to support a
conviction, see United States v. Crenshaw, 359 F.3d 977, 993 (8th Cir. 2004)
(holding “[t]here is no requirement of eyewitness identification to support a
conviction” and further noting “it was for the jury to choose between the witnesses
or to reconcile their stories”).

      Brown’s claims that his counsel was constitutionally ineffective in various
ways should be deferred to post-conviction proceedings, in which an appropriate
record may be developed. See Cook, 356 F.3d at 919-20.

       Finally, we find no error in the calculation or imposition of Brown’s sentence.
First, the district court’s determination that Brown had two qualifying crimes of
violence, which made him subject to the career-offender Guideline, see U.S.S.G.
§ 4B1.1, did not implicate Brown’s constitutional rights under United States v.
Booker, 125 S. Ct. 738, 756 (2005) (reaffirming that “[a]ny fact (other than a prior
conviction) which is necessary to support a sentence exceeding the maximum
authorized by the facts established by a plea of guilty or a jury verdict must be
admitted by the defendant or proved to a jury beyond a reasonable doubt”). See

                                          -3-
United States v. Marcussen, 403 F.3d 982 (8th Cir. 2005) (rejecting “the argument
that the nature of prior conviction is to be treated differently from the fact of a prior
conviction”; once the sentencing court determines a prior conviction exists, it is a
legal question whether a conviction meets the “crime of violence” definition of
U.S.S.G. § 4B1.2). In addition, the district court correctly determined that the prior
burglary convictions were crimes of violence. See U.S.S.G. § 4B1.2 (a)(2) (for
purpose of career-offender Guideline, “crime of violence” means, inter alia, “any
offense under federal or state law, punishable by imprisonment for a term exceeding
one year, that . . . is burglary of a dwelling”); United States v. Grummitt, 390 F.3d
569, 571 (8th Cir. 2004) (per curiam) (holding burglary of dwelling, even if
temporarily unoccupied, constitutes a crime of violence). Moreover, we note the
district court properly considered these offenses to be separate because, even though
Brown was convicted of them on the same date, there was an intervening arrest. See
U.S.S.G. §§ 4B1.2(c)(2) (“two prior felony convictions” means, in part, sentences for
at least two qualifying convictions are counted separately in computing criminal
history); 4A1.2(a)(2) (prior sentences imposed in unrelated cases are counted
separately); 4A1.2 cmt. n.3 (“Prior sentences are not considered related if they were
for offenses that were separated by an intervening arrest (i.e., the defendant is arrested
for the first offense prior to committing the second offense).”). Because classification
as a career offender automatically results in a criminal history classification of
Category VI, see U.S.S.G. § 4B1.1(b), we will not consider whether errors were made
in calculating Brown’s criminal history points. See United States v. Darden, 70 F.3d
1507, 1548-49 n.17 (8th Cir. 1995) (declining to review argument which would not
affect sentence).

     Accordingly, we affirm the judgment of the district court. We deny Brown’s
motion to amend or to supplement.
                      ______________________________




                                           -4-